DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
Each of claims 6 and 12 recite the limitation ‘on the basis of a third loss’.  However while the ‘first’ and ‘second’ loss are disclosed in the respective previous claims, claims 6 and 12 are not dependent from those claims.  As such in the claim tree for these claims there is no ‘first’ and ‘second’ loss.  This could lead to some confusion as to the weight of the ‘third’ element.  For examination purposes the claims are clear (no 112(b) issue) but this element should be clarified or the dependency changed so that the terms are clear and consistent.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhou (US Pub 20130294651).
Re claim 1, Zhou discloses a method for detecting gesture key points, comprising: 
acquiring a target image (Paragraphs 37-38; Figure 1 element 102; Figure 5 element 502, Paragraphs 58-60) to be detected (Paragraphs 37-38; Figure 1 element 102; Figure 5 element 502, Paragraphs 58-60); 
5determining a gesture category (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60) according to the target image (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60), the gesture category (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60) being a category of a gesture contained in the target image (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60); 
determining a target key point detection model (Paragraphs 33-34, 38-40; Figure 1 elements 116/118; Figure 5 element 506/508, Paragraphs 60-61) corresponding to the gesture category (Paragraphs 33-34, 38-40; Figure 1 elements 116/118; Figure 5 element 506/508, Paragraphs 60-61) from a plurality of key point detection models (Paragraphs 33-34, 38-40; Figure 1 elements 116/118; Figure 5 element 506/508, Paragraphs 60-61); and 
performing a key point detection (Paragraphs 33-35, 39-40, Figure 1 element 120; Figure 5 element 508/510/512, Paragraphs 60-63) on the target image by the 

Re claim 7, Zhou discloses an electronic device (Paragraphs 25, 29-30, 38; Figure 1 elements 100), comprising a processor (Paragraphs 25, 29-30, 38; Figure 1 elements 104/106) and a memory (Paragraphs 25, 29-30, 38; Figure 1 elements 104/106) storing at least one instruction executable by the processor (Paragraphs 25, 29-30, 38; Figure 1 elements 104/106); 
wherein the at least one instruction (Paragraphs 25, 29-30, 38; Figure 1 elements 104/106), when executed by the processor (Paragraphs 25, 29-30, 38; Figure 1 elements 104/106), causes the processor to perform a method comprising: 
acquiring a target image (Paragraphs 37-38; Figure 1 element 102; Figure 5 element 502, Paragraphs 58-60) to be detected (Paragraphs 37-38; Figure 1 element 102; Figure 5 element 502, Paragraphs 58-60); 
5determining a gesture category (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60) according to the target image (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60), the gesture category (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60) being a category of a gesture contained in the target image (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60); 
determining a target key point detection model (Paragraphs 33-34, 38-40; Figure 1 elements 116/118; Figure 5 element 506/508, Paragraphs 60-61) corresponding to the gesture category (Paragraphs 33-34, 38-40; Figure 1 elements 116/118; Figure 5 
performing a key point detection (Paragraphs 33-35, 39-40, Figure 1 element 120; Figure 5 element 508/510/512, Paragraphs 60-63) on the target image by the target key point detection 10model (Paragraphs 33-35, 39-40, Figure 1 element 120; Figure 5 element 508/510/512, Paragraphs 60-63).

Re claim 13, Zhou discloses a non-transitory computer-readable storage medium (Paragraphs 25, 29-30, 37-38; Figure 1 elements 104/106) storing at least one instruction therein (Paragraphs 25, 29-30, 37-38; Figure 1 elements 104/106), wherein the at least one instruction (Paragraphs 25, 29-30, 37-38; Figure 1 elements 104/106), when executed by a processor (Paragraphs 25, 29-30, 37-38; Figure 1 elements 104/106) of an electronic device (Paragraphs 25, 29-30, 37-38; Figure 1 elements 100), causes the processor to perform a method comprising: 
acquiring a target image (Paragraphs 37-38; Figure 1 element 102; Figure 5 element 502, Paragraphs 58-60) to be detected (Paragraphs 37-38; Figure 1 element 102; Figure 5 element 502, Paragraphs 58-60); 
5determining a gesture category (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60) according to the target image (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60), the gesture category (Paragraphs 33, 38-40; Figure 1 element 112; Figure 5 element 506, Paragraph 60) 
determining a target key point detection model (Paragraphs 33-34, 38-40; Figure 1 elements 116/118; Figure 5 element 506/508, Paragraphs 60-61) corresponding to the gesture category (Paragraphs 33-34, 38-40; Figure 1 elements 116/118; Figure 5 element 506/508, Paragraphs 60-61) from a plurality of key point detection models (Paragraphs 33-34, 38-40; Figure 1 elements 116/118; Figure 5 element 506/508, Paragraphs 60-61); and 
performing a key point detection (Paragraphs 33-35, 39-40, Figure 1 element 120; Figure 5 element 508/510/512, Paragraphs 60-63) on the target image by the target key point detection 10model (Paragraphs 33-35, 39-40, Figure 1 element 120; Figure 5 element 508/510/512, Paragraphs 60-63).

Re claim 2, Zhou discloses the method according to claim 1, wherein said determining the gesture category according to the target image comprises: determining the gesture category (Paragraph 33-34, Figure 1 element 112; Figure 5 element 506, Paragraph 60) according to the target image by a gesture 15categorization model (Paragraph 33-34, Figure 1 element 112; Figure 5 element 506, Paragraph 60).

Re claim 8, Zhou discloses the electronic device according to claim 7, wherein said determining the gesture category according to the target image comprises: 5 determining the gesture category (Paragraph 33-34, Figure 1 element 112; Figure 5 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1 and 7 above, and further in view of Joo (US Pub 20150186707).
Re claim 3, Zhou discloses the method according to claim 1, but fails however to explicitly disclose wherein said performing a key point detection on the target image by the target key point detection model comprises: determining a first image area from the target image, the first image area being an image 20area where the gesture in the target image is located; and performing a key point detection on the first image area by the target key point detection model.
This design is however disclosed by Joo.  Joo discloses wherein said performing a key point detection on the target image by the target key point detection model comprises: determining a first image area from the target image (Figure 4 element (b) ‘HR’, Paragraphs 44, 58-60), the first image area being an image 20area (Figure 4 element (b) ‘HR’, Paragraphs 44, 58-60) where the gesture in the target image is located (Figure 4 element (b) ‘HR’, Paragraphs 44, 58-60); and performing a key point detection on the first image area (Figure 4 element (d); Paragraphs 61-63) by the target key point detection model (Figure 4 element (d); Paragraphs 61-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Zhou in order to incorporate the image processing as shown in Joo as it would be obvious to one of skill in the art that eliminating a ‘background’ or un-occupied portion of the image would reduce computational time on areas of no interest and help to reduce errors and image 

Re claim 9, the combined disclosure of Zhou and Joo as a whole discloses the electronic device according to claim 7, but fails however to explicitly disclose wherein said performing the key point detection on the target image by the target key point detection model comprises: 10determining a first image area from the target image, the first image area being an image area where the gesture in the target image is located; and performing a key point detection on the first image area by the target key point detection model.
This design is however disclosed by Joo.  Joo discloses wherein said performing a key point detection on the target image by the target key point detection model comprises: determining a first image area from the target image (Figure 4 element (b) ‘HR’, Paragraphs 44, 58-60), the first image area being an image 20area (Figure 4 element (b) ‘HR’, Paragraphs 44, 58-60) where the gesture in the target image is located (Figure 4 element (b) ‘HR’, Paragraphs 44, 58-60); and performing a key point detection on the first image area (Figure 4 element (d); Paragraphs 61-63) by the target key point detection model (Figure 4 element (d); Paragraphs 61-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Zhou in order to incorporate the image processing as shown in Joo as it would be obvious to one of skill in the art that eliminating a ‘background’ or un-occupied portion of the image would reduce computational time on areas of no interest and help to reduce errors and image 

Re claim 4, the combined disclosure of Zhou and Joo as a whole discloses the method according to claim 3, Joo further discloses wherein said determining the first image area from 25the target image comprises: determining the first image area (Figure 4 element (b) ‘HR’, Paragraphs 44, 55-56; Figure 9 processing, Paragraphs 58-60, 73-75) from the target image by a target gesture detection model (Figure 4 element (b) ‘HR’, Paragraphs 44, 55-56; Figure 9 processing, Paragraphs 58-60, 73-75).

Re claim 10, the combined disclosure of Zhou and Joo as a whole discloses the electronic device according to claim 9, Joo further discloses wherein said determining the first image area from 25the target image comprises: determining the first image area (Figure 4 element (b) ‘HR’, Paragraphs 44, 55-56; Figure 9 processing, Paragraphs 58-60, 73-75) from the target image by a target gesture detection model (Figure 4 element (b) ‘HR’, Paragraphs 44, 55-56; Figure 9 processing, Paragraphs 58-60, 73-75).

Allowable Subject Matter
Claims 5-6, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631